— Order unanimously reversed on the law without costs, motion granted, and complaint dismissed. Memorandum: Defendant Rochester Mental Health Center is entitled to summary judgment dismissing the complaint as against it. Defendant was not obligated by contract to supervise students while they were being transported to its facility and while they were on the bus operated by Kendall Central School District. Further, it was under no obligation to receive students until the time their classes began. (Appeal from Order of Supreme Court, Monroe County, Cornelius, J. — Summary Judgment.) Present — Denman, P. J., Boomer, Green, Balio and Davis, JJ.